NOTIFICATION OF REFUSAL

Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in EM on 05/21/2021. It is noted, however, that applicant has not filed a certified copy of the EM008549158-0002 application as required by 37 CFR 1.55. In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application. If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323.

Claim Refusal - 35 U.S.C. 112(a) and (b)
The claim is refused under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
 
The claim is indefinite and nonenabling because the claim is not consistently or clearly disclosed; the inconsistencies between the views of the drawings are so great that the overall appearance of the design is unclear (MPEP 1504.04), specifically:

Figs. 1.6, 1.7 show three incomplete linear elements on the right and left sides, whereas Fig. 1.2 does not show the incomplete linear elements. 


    PNG
    media_image1.png
    239
    1195
    media_image1.png
    Greyscale


Fig. 1.7 shows two incomplete linear elements on the bottom portion of the middle section, whereas Fig. 1.4 shows one incomplete linear element on the bottom portion of the middle section. 

    PNG
    media_image2.png
    698
    848
    media_image2.png
    Greyscale

The edge of the front side of the middle portion is shown inconsistently between views. Fig. 1.1 shows two outer edge lines, Fig. 1.3 shows one incomplete outer edge line, and Figs. 1.5, 1.6 show one outer edge line. 

    PNG
    media_image3.png
    919
    1136
    media_image3.png
    Greyscale


Due to these inconsistencies, one cannot determine the exact appearance and three-dimensional configuration without resorting to conjecture. This portion of the rejection may be overcome by amending the figures to consistently and clearly illustrate the claim.

Fig. 1.4 shows a thinner straight line in the middle of the circular element, whereas Fig. 1.7 shows a thicker curved line. Additionally, the elements are considered indefinite as the disclosure taken as a whole does not provide certainty as to the exact appearance and three-dimensional configuration of the element shown without resorting to conjecture. 


    PNG
    media_image4.png
    652
    356
    media_image4.png
    Greyscale


The linear elements pointed to in Figs. 1.2, 1.6, 1.7 below are indefinite. The disclosure taken as a whole does not provide certainty as to the exact appearance and three-dimensional configuration of the elements shown without resorting to conjecture.


    PNG
    media_image5.png
    186
    766
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    358
    457
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    708
    1067
    media_image7.png
    Greyscale


Applicant may attempt to overcome this refusal by indicating that protection is not sought for the indefinite elements by amending the reproductions to *color wash or convert the indefinite elements to broken lines, thus disclaiming those surfaces.  See 37 CFR 1.1026 and Hague Administrative Instructions Section 403.  
 
An appropriate statement must be added to the specification following the figure descriptions, but prior to the claim, to clearly describe the portions of the claim that form no part thereof. For example, if applicant converts the unclaimed portions to broken lines, the following statement would be acceptable:

--The broken lines depict portions of the Hand Lamp that form no part of the claimed design.--

The poor, dense line quality does not provide certainty as to the exact appearance and three-dimensional configuration of the element shown without resorting to conjecture. The following image is for example purposes only; all figures, lines should be addressed. Applicant may consider reducing the overall line weight.


    PNG
    media_image8.png
    643
    1467
    media_image8.png
    Greyscale


Corrected drawing sheets of the reproductions are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet of the reproductions should include all of the views appearing on the immediate prior version of the sheet, even if only one view is being amended.  The view of an amended drawing should not be labeled as “amended”.  If a drawing view is to be canceled, the appropriate view must be removed from the replacement sheet, and where necessary, the remaining views must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbered of the remaining views.  Each drawing sheet of reproductions submitted after the filing date of an application must be labeled in the top margin as either “REPLACEMENT SHEET” or “NEW SHEET” pursuant to 37 CFR 1.121(d).  Applicant is reminded that the numbering of the reproductions and legends must follow the Hague Administrative Instructions Section 405(a) consisting of two separate figures separated by a dot (e.g., 1.1, 1.2, 1.3, etc. for the first design, 2.1, 2.2, 2.3, etc. for the second design, and so on) (see 37 CFR 1.1026 and MPEP 2909.02).  If the changes are not accepted by the Examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

Care must be exercised to avoid introduction of anything which could be construed as new matter prohibited by 35 USC 132 and 37 CFR 1.121 when preparing amended reproductions.

Discussion of the Merits of the Case
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or In Person Interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).  

The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, may be used for this purpose:
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012

See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at liv.anderson@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.

When Responding to Official USPTO Correspondence
When responding to an official correspondence issued by the USPTO, including refusals, Ex Parte Quayle, Notice of Allowances, or Notice of Abandonments, please note the following:
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window

https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Conclusion
The claim is refused under 35 U.S.C. 112(a) and (b) as set forth above.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant may view and obtain copies of the cited references by visiting http://www.uspto.gov/patft/index.html and pressing the “Number Search” button.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liv Anderson whose telephone number is (571)272-9184. The examiner can normally be reached Monday-Friday 8:30AM-5PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, Primary Examiner Marissa Cash can be reached at (571) 272-7506 or the examiner’s supervisor, Lakiya Rogers can be reached on (571)270-7145. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.C.A./Examiner, Art Unit 2916                                                                                                                                                                                                        
/MARISSA J CASH/Primary Examiner, Art Unit 2915